     JOHN L. BURRIS, Esq., SBN 69888
1    PATRICK M. BUELNA, Esq., SBN 317043
2
     LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
3    7677 Oakport St., Suite 1120
     Oakland, CA 94621
4    Telephone:     (510) 839-5200
     Facsimile:     (510) 839-3882
5    Email: John.Burris@johnburrislaw.com
     Email: Patrick.Buelna@johnburrislaw.com
6
     Attorneys for Plaintiffs
7

8
                                  UNITED STATES DISTRICT COURT
9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11                                                ) Case No.: 4:18-cv-07731-KAW
     ROBERT CASEY, an individual.
                                                  )
12                  Plaintiffs,                   ) STIPULATION AND [PROPOSED]
                                                  ) ORDER FOR LEAVE TO AMEND
13   v.                                           ) PLAINTIFF’S SECOND AMENDED
                                                  ) COMPLAINT
14                                                )
     CITY OF SANTA ROSA, et al.
                                                  ) AS MODIFIED
15   .                                            )
                                                  )
16                                                )
                                                  )
17                                                )
                                                  )
18                                                )
19

20

21

22

23

24

25




                                    STIPULATION AND [PROPOSED ORDER]
                                                   -1
            IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
1
     Defendant by and through their designated counsel, that:
2
            WHEREAS, Plaintiff filed his Complaint on December 26, 2018. Dckt #1.
3
            WHEREAS, Defendant answered on February 4, 2019. Dckt #4.
4
            WHEREAS, Plaintiff filed his First Amended Complaint as a matter of right on February
5    21, 2019. Dckt #12.
6
            WHEREAS, Plaintiff on or about February 28, 2019, Plaintiff learned that there was
7    reason to believe that Defendant Schmidt was not a Santa Rosa City employee but a Sonoma

8    County employee.

9           WHEREAS, Plaintiff intends to amend his Second Amended Complaint to correct the
     mistake of naming Schmidt as a City Employee rather than County employee and include
10
     Sonoma County as a Defendant.
11
            WHEREAS, the parties agree and stipulate to allowing Plaintiff leave to amend his
12
     complaint.
13
            WHEREAS, for the aforementioned reasons, there exists good cause to amend the
14
     Complaint to name the deputy and County involved as Defendants.
15
            Therefore, all parties stipulate and respectfully request the Court permit Plaintiff to file a
16   Second Amended Complaint to correct the mistake of Defendant Schmidt’s employee, and
17   include the County.

18          Further, the parties respectfully request that the Court vacate the present Case

19   Management Conference date to permit all the parties to make an appearance and participate in
     the reciprocal Initial Disclosures and prepare a Joint Case Management Statement.
20

21          IT IS SO AGREED.

22   Dated: March 21, 2019                                 Law Offices of John L. Burris

23
                                                           ___/s/_Patrick M. Buelna____
24
                                                           Patrick Buelna
                                                           Attorneys for Plaintiff
25   //




                                     STIPULATION AND [PROPOSED ORDER]
                                                      -2
1    Dated: March 21, 2019                                City of Santa Rosa

2                                                         /s/ John J. Fritsch____________
                                                          John Fritsch
3                                                         Attorneys for Defendants

4

5                                        ORDER AS MODIFIED

6           Per the stipulation of the parties, Plaintiff is granted leave to amend the complaint, and

7    shall file the second amended complaint within 14 days of this order.

8           Additionally, the April 9, 2019 case management conference is continued to July 9, 2019.

9    The joint case management statement is due by July 2, 2019.

10
            IT IS SO ORDERED.

11   DATE: March 22, 2019

12                                         ________________________________________
                                           HONORABLE KANDIS A. WESTMORE
13                                         U.S. MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25




                                    STIPULATION AND [PROPOSED ORDER]
                                                     -3
